FILED
                            NOT FOR PUBLICATION                             MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RONALD JULIAN HANSON; KATHY                      No. 13-15874
ANN HANSON,
                                                 D.C. No. 1:12-cv-00616-JMS-RLP
               Plaintiffs - Appellants,

  v.                                             MEMORANDUM*

PALEHUA COMMUNITY
ASSOCIATION; GARY WB CHANG,

               Defendants - Appellees.


                     Appeal from the United States District Court
                              for the District of Hawaii
                    J. Michael Seabright, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Ronald Julian Hanson and Kathy Ann Hanson appeal pro se from the district

court’s judgment dismissing their action alleging federal and state law violations

arising out of a prior state court action. We have jurisdiction under 28 U.S.C. §

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1291. We review de novo. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003)

(dismissal under Rooker-Feldman doctrine); Sadoski v. Mosley, 435 F.3d 1076,

1077, n.1 (9th Cir. 2006) (judicial immunity). We affirm.

       The district court properly dismissed the Hansons’ claims against

defendants alleging injuries from the prior state court judgment for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because these claims

amounted to a forbidden “de facto appeal” of the prior state court judgment and

raised issues that were “inextricably intertwined” with that state court judgment.

Noel, 341 F.3d at 1163-65; see also Henrichs v. Valley View Dev., 474 F.3d 609,

616 (9th Cir. 2007) (Rooker-Feldman doctrine barred plaintiff’s claim because

alleged legal injuries arose from the “state court’s purportedly erroneous

judgment” and the relief sought “would require the district court to determine the

state court’s decision was wrong and thus void”).

      The district court properly dismissed the Hansons’ claim for invasion of

privacy against Judge Chang because Judge Chang was entitled to absolute judicial

immunity. See Sadoski, 435 F.3d at 1079 (judges are absolutely immune from

suits for damages based on their judicial conduct except when acting “in the clear

absence of all jurisdiction” (citations and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying the Hansons’


                                          2                                       13-15874
recusal motion because the Hansons’ allegations regarding bias were conclusory

and Judge Seabright’s denial of the Hansons’ motions was not a proper basis for a

recusal motion. See Jorgensen v. Cassiday, 320 F.3d 906, 911 (9th Cir. 2003)

(setting forth standard of review); see also Liteky v. United States, 510 U.S. 540,

555 (1994) (explaining that “judicial rulings alone almost never constitute a valid

basis for a bias or partiality motion”).

      We do not consider issues that were not distinctly and sufficiently raised and

argued in the Hansons’ opening brief. See Padgett v. Wright, 587 F.3d 983, 985

n.2 (9th Cir. 2009) (per curiam).

      The Hansons’ request to strike the Palehua Community Association’s

answering brief, as set forth in their reply brief, is denied.

      The Hansons’ ex parte emergency motion for a temporary restraining order,

filed on March 11, 2015, is denied.

      AFFIRMED.




                                            3                                  13-15874